Title: To John Adams from LeRay de Chaumont, 28 November 1818
From: Chaumont, LeRay de
To: Adams, John


				
					Dear Sir.
					Philadelphia 28 Nov. 1818
				
				I was travelling in the wilderness of the West part of Pensylvania, where I have some property when your most esteemed favour of the 6th ulto reached LeRaysville, from whence it has been sent to me at Philadelphia, to wait for my arrival—The pleasure I received from it was soon turned into morning when the public voice learnt me the irreparable loss you met with—My sympathetick heart knows too well how dreadfull the event must be to you. However I hope you will say with me “not lost but gone before” This we must also add with the desire of leading us to resignation, when we consider Eternity “what are years”? they are but one moment—yet I will agree with you that for a feeling heart like yours, that moment appears as long as eternity itselfI have found my dear Sir, that of all the wordly concerns there is but one who can present itself—to a man prepossessed with deep sorrow without appearing repugnant to his feelings—it is Agriculture—The other concerns when offered to a deep afflicted mind appears to him like false friends or tiresome intruders, who by selfish motives want to force you into the disgusting scenes of that world which has become so irksome to us & from which we now desire to be withdrawnBut agricultural concerns present themselves as the friendly field, you can the most naturally pass through to arrive to the desired mansion—it seems to be the flowery path which gently leads you to the Elisian fieldsThen I will continue our communications upon this favourite subject of ours.You do me the honour, my dear Sir, to ask my opinion upon the late address of Mr. Madison to his agricultural society. I have found it a very able & pertinent one & I have been wondering how a man whose occupations & elevated pursuits in life have been since his youth quite opposite to the rural life could have acquired such a deep & exact knowledge of the different branches of agriculture which requires so much study & that at the same time so much experience. With you my dear Sir I conceive the greatest hopes, when I see such men take so much at heart the promotion of that art, which when properly attended to must consolidate more than any thing else the growing prosperity of the United States.The great indulgence with which you have received my first address to the agricultural society of Jefferson Cy, encourages me to send you the one I have delivered at the first exhibition of the different productions of our county & distribution of premiums.I never witnessed such a disposition towards improvements & such a general satisfaction as I observed in the large reunion of people who attended the meeting of that day where our farmers exibited the most evident proofs how beneficent those agricultural Societies were to be to the welfare & happiness of the communityI must request my dear Sir a new store of Indulgence from you when you will read this address as when I wrote it I was labouring painfully under the deep sorrow of the loss of my only Grand Child & my mind chiefly employed in trying to console my daughter who by that death was deprived of her first & only child.I remain with the utmost regard & respect / your obed hume. serv.
				
					LeRay de Chaumant
				
				
					P.S. I join a news Papers which be pleased to return when you have noticed me To it.
				
			